THOMPSON, Judge.
Appellants challenged proposed Fla.Admin.Code Rule 7A-10.26 arguing that it constituted an invalid exercise of delegated legislative authority and exceeded the purposes of its enabling legislation. The hearing officer below concluded that the proposed rule merely provided a more explicit definition than the statutory language and that it did not exceed its statutory authority. We agree and affirm.
Proposed Rule 7A-10.26 clarifies the former rule’s definition of Seminole Indians, adds additional record keeping and documentation requirements and specifies that *194the sales in question may take place only on reservation or trust lands. The primary enabling statute for the rule is § 210.05(5), Fla.Stat. The provisions of the proposed rule are reasonable interpretations of the statutory language and are consistent with the legislative purpose. AFFIRMED.
JOANOS and NIMMONS, JJ„ concur.